Parks, Associate Justice: In this case the court adheres to and reaffirms its decision made at the last term for the following reasons: 1. The decision was founded upon well settled rules of pleading and practice and was in accordance with the statute of this territory. 2. The authorities referred to adverse to the decision of the court tend to introduce a vague, loose and indefinite character of pleading and endless confusion in legal proceedings. We have had more than one illustration during this court of the necessity of care in the preparation of pleadings and of the trouble that follows the want of it. If the declaration, the affidavit and the writ in a summary proceeding, such as attachment, may materially vary in so important a matter as the description of the parties to the suit, so may the bond, the judgment, the execution, and any and all other papers in the case. And in case of a sale of real estate it would be difficult to ascertain from whom the title was derived) or to whom the conveyance should be made. Such uncertainty and confusion can easily be avoided by the plaintiff. In fact, the attorney who brings the suit is bound to know the correct description of the prisoner, partnership or corporation from whom he sues, and there is no excuse for his not using that description throughout the entire record he is making. If he may vary the description of the parties to the suit, so also may he vary the description of property or any other material fact or facts. A title to property coming through so confused a record might be seriously contested and the value of property so derived materially lessened. 3. Where an opinion of this court has been deliberately formed and announced and is unanimous, nothing but conviction that it is wrong should induce the court to change. The decisions of this court are the law of this territory, and that law should not be fluctuating and uncertain. The court itself, the bar and the people should know what to depend upon. Neither doubts as to its correctness, adverse authorities or opinions or anything else, but a clear perception' that it is wrong should induce this court by changing its opinion to change the law. And still believing that the unanimous opinion of the court in this case was founded upon correct principles, and would lead to correct practice, we shall adhere to it till convinced that we are in error.